                             IN THE UNITED STATES DISTRICT COURT FOR
                                  THE SOUTHERN DISTRICT OF GEORGIA
                                             SAVANNAH DIVISION


           UNITED STATES OF AMERICA,


           V.                                                  Case No. CR419-23


           JAMES ARRINGTON,


                                  Defendant




                  Jess       W.   Clifton,   counsel   of   record   for   defendant   James

           Arrington in the above-styled case has moved for leave of absence.

           The Court is mindful that personal and professional obligations

           require the absence of counsel on occasion. The Court, however,

           cannot accommodate its schedule to the thousands of attorneys who

           practice within the Southern District of Georgia.

                  Counsel may be absent at the times requested. However, nothing

           shall prevent the case from going forward; all discovery shall

           proceed, status conferences, pretrial conferences, and               trial shall

           not be interrupted or delayed. It is the affirmative obligation of

           counsel to provide a fitting substitute.



                  SC     ORDERED this    22- day       of April 2019.
     _      CD
            CO
     SD' ^
                        CJ

i_V;—-i_    ma.
                    lo                             WILLIAM T. MOOR^^JR.^ JUDGE
•-          cv                                     UNITED STATES DISTRICT COURT

"Si £                  lo
                                                   SOUTHERN DISTRICT OF GEORGIA

                   uc
